 
Exhibit 10.45
Loan Agreement


Lender (Party A):   Shandong Longkong Travel Development Co., Ltd
 
Borrower (Party B):  Yishui Yinhe Travel Development Co., Ltd


Article 1: Loan Purpose
 
The loan shall be used for daily business operating activities and payment of
the building projects under construction.


Article 2: Loan Amount
 
The loan amount under this contract is RMB (in words) Five Million Nine Hundred
and Nine Thousand Nine Hundred and Twelve Yuan.


Article 3: Loan Interest
 
Through consultations, Party A agrees shall not charge the interest of the loan
above mentioned during the loan term under this contract; if Party B fails to
repay back the loan as scheduled, the overdue part of the loan shall be charged
a penalty in a monthly rate of 1%.


Article 4: Loan Term
 
The loan term under this contract starts from the date of 22-5-2010 till to
21-05-2011; Party B hereby commits that the loan would be repaid as scheduled;
if any loan term extension, it shall be determined through consultation; failing
on consultation, Party A has right to claim on the overdue part of the loan and
to require Party B to repay it up in certain period.
 
 
 
 

--------------------------------------------------------------------------------

 


Article 5: Warranties
 
5.1 Party B shall pledge the land using rights (described on the certificate
No.: Yiguo Yong2009-042#, No.: Yiguo Yong 2009-090#) to Party A; Party B fails
to repay the loan at the expiration of the contract, Party A has the right to
dispose the Pledge. Party B fulfills the repayment as scheduled, the Pledge
Right shall be terminated.
 
5.2 Party B shall use the loan in accordance the loan purpose stipulated in this
contract, shall not use it in any other purposes, shall not get the loan
involved into illegal activities.
 
5.3 Party B shall repay up the loan as scheduled under the contract.
 
5.4 Party B shall accept the examination, supervising the status of loan using;
acknowledging execution of Party B’s plan, business operating activities,
financing activities, inventory status, etc.


Article 6: Rights and Obligations
 
Party A has the right to supervise the using of the loan, acknowledges the debt
repaying abilities of Party B. Party B shall honestly provide the relevant
documents and information. If party B fails to use the loan under the
stipulation of the contract, Party has the right to withdraw back the part of
the loan, and charge a penalty interest on the mis-using part of the loan.
 
 
 
 

--------------------------------------------------------------------------------

 


Article 7: Dispute Settlement
 
Any dispute rising during the contract performing, shall be resolved through
consultation or reconciled by a third party. failing on consultation or
reconciliation, any party may submit it to Yishui County Court.


Article 8:
 
Unconcluded matter under the contract, resolve it pursuant to Contract Law of
PRC.


Article 9: This contract shall be effective as it is signed and sealed by both
parties; made out in 2 duplicates, each for both parties, with the same legal
effect.


Party A:    Shandong Longkong Travel Development Co., Ltd [company chop]
 
Signature:             ZHANG SHANJIU (sealed)
 
Date:                      22-5-2010


Borrower (Party B): Yishui Yinhe Travel Development Co., Ltd [company chop]
 
Signature:                CHEN JIASHU (sealed)
 
Date:                        22-5-2010
 
 
 
 

--------------------------------------------------------------------------------

 